DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant’s election of Species I, Figures 2B-5B, claims 1-15 in the reply filed on 09/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-6, 8-18 and 21-24 are currently pending in this application, with claims 7 and 19-20 being cancelled.
Claim Objections
Claims 9-15 are objected to because of the following informalities: In claim 9, line 7, “wit” should be  - - with  - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-11, 13-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Langvin et al. (US 9,526,296) in view of  Houng et al. (Pub. No. US 2018/0242692).
With respect to claim 1, Langvin discloses a footwear article for watersports (100, see figures 1-15) comprising; a sole (151, see figure 1), a vamp (upper 101 has a toe region 102, a forefoot region 103, a midfoot region 104 and a heel region 105) in connection with the sole and an upper (upper 101 may have any design, shape, size and/or color, in some embodiments, upper 101 could be a high top upper that is shaped to provide high support on an ankle) fixed with the vamp and the sole (see figure 1); a lacing system (FIG. 1 shows eyestay region 108 of upper 101 may include various eyelets or other openings to receive portions of laces 121. For example, in some embodiments, eyestay region 108 may further include plurality of eyelets 123, also referred to simply as eyelets 123 hereafter, that receive portions of lace 121) disposed on the upper, the lacing system comprises a lace (121), a first set of anchor points (eyelets 123 or other openings) and a second set of anchor points (eyelets 123 or other openings); said lacing system is disposed on an outer side (lateral side 106, see figure 2) of the upper and configured such that the lace crosses over itself fewer than six times between anchor points in the closed configuration (see figure 2); at least one of the vamp and the upper comprises a textured surface (upper materials can include various textile materials, such as woven or non-woven fabrics, knits, meshes or other materials), and an upper comprises a strap (one or more straps 122 to further facilitate fastening article 100 to a foot, see column 4, lines 25-41) adapted to extend around at least the perimeter outer side and an inner side of the upper; the upper is formed with a first opening (see figures 2-3) and a second opening adapted to form a strap guide (, lace 121, after being threaded through eyelets 123 in eyestay region 108, may then be threaded through eyelets 169 in the ends 159 of ankle straps 122), such that the strap guide is adapted to restrict movement of the strap; and wherein the first opening is positioned on the medial side of the upper and the second protrusion is formed on the lateral side of the upper, each of the first openings and second opening being positioned above a midway point between the sole and the top edge of the upper, such that the lace system is positioned between the first and second protrusions. Langvin as described above discloses all the limitations of the claims except for the strap guides being protrusions and the location of the strap guides. Houng discloses an article of footwear wherein the upper is formed with a first protrusion (front pull 27, see figures 1-3) and a second protrusion (heel pull 25) adapted to form a strap guide (the ribbon 29 forms loops that the ankle strap 20 passes through), such that the strap guide is adapted to restrict movement of the strap (see figure 3); and wherein the first protrusion (front pull 27) is positioned on the front of the upper and the second protrusion (heel pull 25) is formed on the rear of the upper, each of the first protrusion and second protrusion being positioned above a midway point between the sole and the top edge of the upper. Therefore, it would have been obvious to one of ordinary skill in the art to make the strap guides of Langvin from protrusions located at the front and rear of the upper as taught by Houng, since Houng discloses that protrusions work equally well in guiding straps along uppers. 
With respect to claims 2-5, 8 and 13, Langvin as modified by Houng discloses  wherein the upper is integrally formed with the vamp (see figures 1-3); wherein the textured surface comprises a plurality of protrusions and is adapted to mate with a hiking strap (as seen in FIG. 6, side portion 289 may include ridges 162. Likewise, lateral forefoot region 153 is seen to include ridges 362 on a side portion 290 of sole 151); wherein the sole comprises at least one of, an outsole, a midsole and an insole (sole structure 151 may include an insole, a midsole, and an outsole); wherein at least one rubber layer is fixed to at least one of the vamp and the upper (least one of the plurality of elastomeric pads comprises ridges that are angled downwards. At least one of the plurality of elastomeric pads includes an aperture for allowing moisture generated within the article of footwear to escape through the textile layer); and wherein the article is formed in part with at least one material selected from the following group; an open cell composite, a closed cell composite, a foam, a rubber and a combination of one of the preceding materials (upper materials can include various textile materials, such as woven or non-woven fabrics, knits, meshes or other materials; pads at the heel, the big toe region, and the balls of the foot regions may be made of durable elastomers such as thermoplastics, ethylene vinyl acetates, polyurethanes (e.g., polyurethane foam), polyamides or polyolefins); and wherein an upper strap edge is in contact with both the first protrusion and the second protrusion of the strap guide.
With respect to claims 9-10 and 13-15, Langvin as modified by Houng, discloses footwear article (see figures 1-15) comprising; a sole (151) connected to an upper (103) forming a boot (upper 101 may have any design, shape, size and/or color, in some embodiments, upper 101 could be a high top upper that is shaped to provide high support on an ankle); the upper defining an opening (ankle opening) into a cavity of the boot for receiving a foot of a user; a top surface of the boot comprising a textured surface (upper materials can include various textile materials, such as woven or non-woven fabrics, knits, meshes or other materials); a strap (122) is mounted on the upper, in which the strap is adapted to extend around at least the perimeter of the upper; the upper is formed with a first protrusion (front pull 27, as taught by Houng) and a second protrusion (heel pull 25, as taught by Houng) adapted to form a strap guide, such that the strap guide is adapted to restrict movement of the strap; and wherein the first protrusion(front pull 27) is positioned on the front of the upper and the second protrusion(heel pull 25) is formed on the rear of the upper such that the a lace (121)system is positioned between the first and second protrusions, in which the lace system is disposed on the outer side of the boot (upper also includes an eyestay region comprising a plurality of eyelets, where the eyestay region is substantially biased towards a lateral side of the article of footwear); wherein the opening of the upper can be expanded to receive said foot of the user (by untying the lace 121 and strap 122, see figure 2); wherein the lace system comprises a first set of tensioning points on a first segment of the upper, and a second set of tensioning points on a second segment of the upper (see figure 2); wherein the upper is covered at least in part with a rubber layer (an article of footwear includes a sole with a textile layer and a plurality of elastomeric pads and an upper made of a first material and a second material); wherein the strap guide comprises a protrusion adapted to reduce movement of the strap in a direction perpendicular to a longitudinal edge of said strap.
With respect to claim 16, it would have been obvious to one of ordinary skill in the art to modify the shape of the protrusions since it has been held that such a modification would have involved a mere change in the size and shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and /n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claims 17-18 and 21, Langvin as modified by Houng discloses wherein the protrusion (as taught by Houng) is of a thickness which is equal to or greater than the thickness of the strap; wherein the strap guide  can comprise two protrusions which bound the strap therebetween; wherein the at least one protrusion is disposed generally parallel to the orientation of the strap (see Houng). 
With respect to claims 6, 11 and 24, Houng discloses wherein when the strap is wrapped around the upper the strap extends over the lace system disposed on the upper on the outer side of the boot and around the rear of the boot and inner side of the boot and is fixable to at least one of itself and an attachment point on the boot. Langvin discloses that the at least some embodiments may also include one or more straps to further facilitate fastening article 100 to a foot. In the embodiment of FIG. 1, article 100 includes ankle straps 122. In some embodiments, ankle straps 122 wrap around ankle opening 109 to provide support to the wearer's ankle. In some embodiments, ankle straps 122 may be attached to the back of the heel of the article of footwear. In some cases, ankle strap 122 may be attached to the back of heel region 105 of upper 101. In other cases, ankle straps 122 may be attached to the back of heel region 155 of sole 151. In still other cases, ankle straps 122 may be attached to the back regions of both upper 101 and sole 151. As shown in FIG. 1, lace 121, after being threaded through eyelets 123 in eyestay region 108, may then be threaded through eyelets 169 in the ends 159 of ankle straps 122. This facilitates the fastening of ankle portion 119 of upper 101 to the wrestler's ankle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the strap of Langin as taught by Houng, since Langvin discloses that the strap can be modified. 
With respect to claims 6, 11 and 24, Langvin as modified by Houng discloses wherein the strap comprises a lock such that the strap can be secured around the perimeter outer side and an inner side of the upper; wherein when the strap is wrapped around the upper the strap extends over the lace system disposed on the upper on the outer side of the boot and around the rear of the boot and inner side of the boot and is fixable to at least one of itself and an attachment point on the boot; and wherein the strap extends over the lacing system on the outer side towards the rear of the boot before extending over the inner side of the upper, and being fixable to the securing means.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Langvin/Houng to claims 9-11 and 14-15 above and further in view of Neale (Pub. No. US 2013/0174391). Langvin/Houng as modified above discloses all the limitations of the claims except for wherein the lace system comprises a lace formed from at least one elastomeric fiber. Neale discloses a lacing system for an article of footwear wherein the lace system (see figures 19A-B) comprises a lace formed from at least one elastomeric fiber (the laces used in the present invention may comprise any suitable material for cordage including but not limited to cotton, nylon and other synthetic fibers or natural/synthetic blends, and further, may preferably be elastic by, e.g., incorporating elastic fibers therein to impart elastic/resilient properties at least along a portion of the length of the lace and/or the entire lace in a longitudinal/lateral direction) and wherein the lace system comprises a first set of tensioning points (eyelets on the medial side of the instep opening) on a first segment of the upper, and a second set of tensioning points (eyelets on the lateral side of the instep opening) on a second segment of the upper. Therefore, it would have been obvious to one of ordinary skill in the art to make the lace of Langvin/Houng from elastomeric fiber as taught by Neal to impart better elastic/resilient properties at least along a portion of the length of the lace and/or the entire lace in a longitudinal/lateral direction.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Langvin/Houng as applied to claim 1 above, and further in view of Ruban (Pub. No. US 2008/0016717). Langvin/Houng as modified above discloses all the limitations of the claims except for the anchor points to be a loop formed by a folded material and fixed to the upper. Ruban discloses a plurality of anchor points that can be made by a loop formed by a folded material and fixed to the upper. Therefore, it would have been obvious to one of ordinary skill in the art to make to substitute the anchor points of Langvin/Houng with a loop as taught by Ruban, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-18 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
10/07/2022